Exhibit 10.14

AMENDMENT TO THE
SUNTRUST BANKS, INC. 2004 STOCK PLAN

WHEREAS, SunTrust Banks, Inc. (the “Corporation”) currently maintains the
SunTrust Banks Inc. 2004 Stock Plan (the “Plan”);

WHEREAS, the Corporation now considers it desirable to amend the Plan to meet
the applicable requirements of Section 409A of the Internal Revenue Code of 1986
(as amended);

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended, effective as of
January 1, 2009, to add an Appendix A to read as follows:

APPENDIX A

1. 409A Compliance. To the extent that amounts payable under this Plan are
subject to Internal Revenue Code section 409A, the Plan is intended to comply
with such section 409A and official guidance issued thereunder (collectively,
“Section 409A”). Notwithstanding anything herein to the contrary, the Plan shall
be interpreted, operated and administered in a manner consistent with this
intention.

2. Effect on Stock Units and Other Awards Subject to 409A. No provision of the
Plan (including Section 12) shall affect the time or form of payment of any
Stock Unit or other award under the Plan which is subject to Section 409A. And
the grantee of a Stock Unit or other award under the Plan which is subject to
Section 409A shall not be permitted the withholding election described in
Section 14.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed
this 31st day of December, 2008.

SUNTRUST BANKS, INC.

By: /s/ Donna D. Lange
Name: Donna D. Lange
Title: SVP, Corporate Benefits Director


